DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Regarding claim 1, applicant’s argument is Kishimoto does not disclose when a color replacement of the at least one spot color included in the image data is performed, the processing section records a color value using an output color of the color replacement in the one pixel.
	In response: Regarding claim 1, Yamada differs from claim 1 in that he does not  specifically disclose a storage section that stores the preview data, wherein the image data has a spot color region represented by using a plurality of colors including at least one spot color as a region corresponding to one pixel of the preview data, and when a color replacement of the at least one spot color included in the image data is performed, the processing section records a color value using an output color of the color replacement in the one pixel, and when a color replacement of the at least one spot color is performed, the processing section causes the display section to display information for prompting an update of the preview.
	Kishimoto discloses a storage section that stores the preview data, wherein the image data has a spot color region represented by using a plurality of colors including at least one spot color as a region corresponding to one pixel of the preview data (e.g., necessary spot colors are displayed in the preview display area 26. The spot colors in this case may be created each time by the procedure illustrated in FIG. 2. Alternatively, the spot colors stored in advance in the memory 18 may be read and displayed in the preview display area 26, paragraph 33), and
when a color replacement of the at least one spot color included in the image data is performed, the processing section records a color value using an output color of the color replacement in the one pixel (e.g., In the case of specifying gold for the partial image G1, the gold selecting part 30a is selected using the cursor K (an operation indicated as <1> in FIG. 4A), the gradation of gold is set using the gold gradation bar 32a (an operation indicated as <2> in FIG. 4A), and gold is displayed in the first preview part 38a. Next, the first preview part 38a is specified using the cursor K and is drag-and-dropped onto the partial image G1 (an operation indicated as <3> in FIG. 4A). In doing so, gold is specified for the partial image G1, which is a partial area of the target image 42, paragraph 34), when the color replacement of the at least one spot color is performed, the processing section causes the display section to display information for prompting (e.g., in the case of specifying gold for the partial image G1, the gold selecting part 30a is selected using the cursor K (an operation indicated as <1> in FIG. 4A), the gradation of gold is set using the gold gradation bar 32a (an operation indicated as <2> in FIG. 4A (Note: which is causing the display section to display information for prompting, paragraph 34)) an update of the preview (e.g., and gold is displayed in the first preview part 38a, paragraph 34, figure 4A) as shown below for rejection of claim 1.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaha (US 2013/0135632 A1) in view of Kishimoto et al. (Kishimoto) (US 2019/0132487 A1).
Regarding claim 1, Yamada discloses an information processing apparatus (e.g., FIG. 1 is a block diagram illustrating an example of an image processing apparatus according to an embodiment of the present invention, paragraph 10) comprising:
 	a processing section that generates preview data for a preview of a print image by using raster data obtained by performing RIP processing on image data (e.g., an RIP process 211 is the module for interpreting the PDL, performing rendering by controlling the RIP unit 116, and then extracting or decompressing the image data into bitmap image data, on the basis of an instruction of the job control process 201. Incidentally, the RIP process may be performed by dedicated hardware, paragraph 45; In the image processing apparatus constituted as above, it is assumed that, in a two-color copy mode using, e.g., red and black, an object that a user wishes to reproduce with two colors is selected on the operation unit 110, and preview images of a plurality of image process patterns are generated and displayed based on the user's selection, paragraph 46); and
 	Yamada does not specifically disclose a storage section that stores the preview data, wherein the image data has a spot color region represented by using a plurality of colors including at least one spot color as a region corresponding to one pixel of the preview data, and when a color replacement of the at least one spot color included in the image data is performed, the processing section records a color value using an output color of the color replacement in the one pixel, and when a color replacement of the at least one spot color is performed, the processing section causes the display section to display information for prompting an update of the preview.
 	Kishimoto discloses a storage section that stores the preview data, wherein the image data has a spot color region represented by using a plurality of colors including at least one spot color as a region corresponding to one pixel of the preview data (e.g., necessary spot colors are displayed in the preview display area 26. The spot colors in this case may be created each time by the procedure illustrated in FIG. 2. Alternatively, the spot colors stored in advance in the memory 18 may be read and displayed in the preview display area 26, paragraph 33), and
when a color replacement of the at least one spot color included in the image data is performed, the processing section records a color value using an output color of the color replacement in the one pixel (e.g., In the case of specifying gold for the partial image G1, the gold selecting part 30a is selected using the cursor K (an operation indicated as <1> in FIG. 4A), the gradation of gold is set using the gold gradation bar 32a (an operation indicated as <2> in FIG. 4A), and gold is displayed in the first preview part 38a. Next, the first preview part 38a is specified using the cursor K and is drag-and-dropped onto the partial image G1 (an operation indicated as <3> in FIG. 4A). In doing so, gold is specified for the partial image G1, which is a partial area of the target image 42, paragraph 34), when the color replacement of the at least one spot color is performed, the processing section causes the display section to display information for prompting (e.g., in the case of specifying gold for the partial image G1, the gold selecting part 30a is selected using the cursor K (an operation indicated as <1> in FIG. 4A), the gradation of gold is set using the gold gradation bar 32a (an operation indicated as <2> in FIG. 4A (Note: which is causing the display section to display information for prompting, paragraph 34)) an update of the preview (e.g., and gold is displayed in the first preview part 38a, paragraph 34, figure 4A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Yamada to include a storage section that stores the preview data, wherein the image data has a spot color region represented by using a plurality of colors including at least one spot color as a region corresponding to one pixel of the preview data, and when a color replacement of the at least one spot color included in the image data is performed, the processing section records a color value using an output color of the color replacement in the one pixel, and when a color replacement of the at least one spot color included in the image data is performed, the processing section records a color value using an output color of the color replacement in the one pixel as taught by Kishimoto. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Yamada by the teaching of Kishimoto to have better image quality.
Regarding claim 3, Kishimoto wherein when the update of the preview is accepted and also the color replacement of at least one spot color is performed, the processing section regenerates the preview data by using the RIP processing (e.g., Although the case of displaying two spot colors, gold and silver, in the preview display area 26 is described by way of example in the exemplary embodiment, the exemplary embodiment is not restricted to this case, and a necessary number of spot colors for the target image 42 may be displayed. Here, the editing screen display area 27 corresponds to a “target display section” according to an exemplary embodiment of the present invention, and the editing screen display area 27 and the preview display area 26 correspond to an “association display section” according to an exemplary embodiment of the present invention, paragraph 33).
Regarding claim 4, Kishimoto wherein when a color replacement of a color other than the spot color is performed, the processing section does not perform the RIP processing and updates the preview data based on color replacement information in a case in which the color replacement of the color other than the spot color is performed (e.g., he information processing apparatus 10 according to the exemplary embodiment includes a controller 12, a display 14, an operation unit 16, and memory 18. The information processing apparatus 10 has the function of editing an image via a user interface (UI) displayed on the display 14, particularly the function of setting a visual effect that represents the texture of a selected spot color or the function of editing a visual effect that represents a texture in a specified area of an image serving as a target being edited (hereinafter referred to as a “target image’). Although there is no particular restriction on the type of target image in the exemplary embodiment, the case of image information of an image to be formed (printed) by an electrophotographic image forming apparatus using toner will be described by way of example, paragraph 13).

Regarding claim 5, Kishimoto wherein the processing section generates print data separately from the preview data based on the image data (e.g., Although there is no particular restriction on the type of target image in the exemplary embodiment, the case of image information of an image to be formed (printed) by an electrophotographic
image forming apparatus using toner will be described by way of example, paragraph 13).
Regarding claim 6, claim 6 is an image processing method with limitations similar of limitations of claim 1. Therefore claim 6 is rejected as set forth above as claim 1.
Regarding claim 7, claim 7 is a non-transitory computer-readable storage medium with limitations similar of limitations of claim 1. Therefore claim 7 is rejected as set forth above as claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672